Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, neither Johnson (US 8322176) nor Qilong (CN103817176A) disclose every single limitation as set forth, nor does the combination of Johnson and Qilong teach single limitation of the claim. Specifically, the prior art fails to disclose “concurrently vibrating the first tool in a first direction using a vibration source and vibrating the second tool in a second direction using a second vibration source without penetrating the first or second surfaces while moving the first and second tool along the different first and second forming paths” in combination with the other limitations of the claim. 
Claims 17-10 are allowed because they depend from claim 16.

Regarding claim 22, neither Johnson (US 8322176) nor Qilong (CN103817176A) disclose every single limitation as set forth, nor does the combination of Johnson and Qilong teach single limitation of the claim. Specifically, the prior art fails to disclose “concurrently vibrating first and second tools according to different first and second vibration parameters as the first and second tools move on the workpiece along the different first and second predetermined paths, wherein the first vibration source is 

Regarding claim 23, neither Johnson (US 8322176) nor Qilong (CN103817176A) disclose every single limitation as set forth, nor does the combination of Johnson and Qilong teach single limitation of the claim. Specifically, the prior art fails to disclose “during the moving, concurrently vibrating the first tool in a direction perpendicular to the first surface at a first frequency, and the second tool in a direction parallel to the second surface at a second frequency different than the first frequency.” in combination with the other limitations of the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753